         Case 2:18-cv-00394-CMR Document 40 Filed 03/30/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
VERIZON PENNSYLVANIA LLC.              :
                  Plaintiff,           :
                                       :
      v.                               :    CIVIL ACTION NO. 18-394
                                       :
COMMUNICATIONS WORKERS OF              :
AMERICA, AFL-CIO, LOCAL 1300, et al.   :
                  Defendants.          :

                                          ORDER

       AND NOW, this 30th day of March 2020, upon consideration of Defendants’ Motion for
Summary Judgment [Doc. No. 25], Plaintiff’s Motion for Summary Judgment [Doc. No. 26], and
the responses thereto, and for the reasons stated in the accompanying Memorandum Opinion, it
is hereby ORDERED that both motions will be granted in part and denied in part as follows:
       1) Defendants’ Motion for Summary Judgment is GRANTED as to the Merits Award
          which is CONFIRMED and DENIED as to the Remedy Award.
       2) Plaintiff’s Motion for Summary Judgment is GRANTED as to the Remedy Award
          which is VACATED and DENIED as to the Merits Award.
       3) This matter is REMANDED for calculation of a remedy consistent with the
          accompanying Memorandum Opinion and shall be arbitrated before the arbitration
          panel.
       4) The Clerk is directed to CLOSE the case.
       It is so ORDERED.
                                                  BY THE COURT:
                                                  /s/ Cynthia M. Rufe
                                                  _____________________________
                                                  CYNTHIA M. RUFE, J.
